NONPRECEDENTIAL  DISPOSITION  
                        To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1  

  
  

                    United States Court of Appeals  
                                     For  the  Seventh  Circuit  
                                     Chicago,  Illinois  60604  
                                      Submitted  March  30,  2017*  
                                        Decided  April  3,  2017  
  
  
                                                    Before  
  
                              DIANE  P.  WOOD,  Chief  Judge  
  
                              FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                              DAVID  F.  HAMILTON,  Circuit  Judge  
  
  
No.  17-­‐‑1069                                                                Appeal  from  the  United  
                                                                               States  District  Court  for  
GLORIA  E.  SWANSON,  
                                                                               the  Northern  District  of  
   Plaintiff-­‐‑Appellant,  
                                                                               Illinois,  Eastern  Division.  
           v.  
                                                                               No.  16  C  7890  
BAKER  &  MCKENZIE,  LLP,  and  CHANEL  JOHNSON-­‐‑                            Virginia  M.  Kendall,  
BELL,                                                                          Judge.  
     Defendants-­‐‑Appellees.  
  
  
  
                                                  Order  
  
     In  2013  this  court  held  that  an  ex-­‐‑employer’s  temporary  inability  to  confirm  
the  employment  of  someone  who  worked  there  more  than  a  decade  ago  could  


*  This  successive  appeal  has  been  submitted  to  the  original  panel  under  Operating  Procedure  6(b).  
We  have  unanimously  agreed  to  decide  the  case  without  argument  because  the  briefs  and  record  
adequately  present  the  facts  and  legal  arguments,  and  argument  would  not  significantly  aid  the  
court.  See  Fed.  R.  App.  P.  34(a)(2)(C).  
No.  17-­‐‑1069                                                                             Page  2  
  
  
not  reasonably  be  understood  as  defamatory,  discriminatory,  or  retaliatory.  
Swanson  v.  Baker  &  McKenzie,  LLP,  No.  13-­‐‑1740  (7th  Cir.  Aug.  21,  2013)  
(nonprecedential  disposition).  
  
      Early  in  2016  Swanson  again  had  third  parties  ask  Baker  &  McKenzie  to  
verify  her  employment,  and  history  repeated  itself.  The  law  firm’s  representative  
again  could  not  immediately  tell  the  inquirer  whether  Swanson  had  worked  for  
it  between  1990  and  1995,  but  after  more  searching  was  able  to  verify  that  
employment  and  confirm  it,  sending  Swanson  a  letter  that  she  can  use  in  future  
searches  for  employment.  Dissatisfied,  Swanson  again  sued,  accusing  the  law  
firm  of  defamation,  discrimination,  and  retaliation.  The  district  court  granted  
summary  judgment  against  her—largely  on  the  basis  of  our  2013  decision,  but  
for  other  reasons  as  well,  including  the  fact  that  Swanson  had  not  filed  a  new  
charge  of  discrimination  with  the  appropriate  state  or  federal  agencies.  2016  U.S.  
Dist.  LEXIS  172979  (N.D.  Ill.  Dec.  14,  2016).  
  
      Swanson’s  appellate  brief  contends,  as  she  had  in  2013,  that  a  temporary  
failure  to  confirm  an  ex-­‐‑employee’s  years  of  service  must  be  understood  as  
defamatory,  discriminatory,  and  retaliatory.  That  contention  amounts  to  
disagreement  with  our  2013  decision  and  is  blocked  by  principles  of  issue  
preclusion.  We  affirm  the  district  court’s  judgment  for  that  reason  and  the  others  
given  by  the  district  judge’s  careful  opinion.  
  
      Swanson  has  become  a  frequent  litigant,  and  the  district  judge  observed  that  
many  of  her  contentions  are  weak  if  not  frivolous.  The  judge  warned  Swanson  
that  continuation  of  this  campaign  of  litigation  will  lead  to  sanctions.  Instead  of  
taking  that  warning  to  heart,  Swanson’s  appellate  brief  accuses  the  district  judge  
of  defamation.  Blaming  the  judge  is  not  a  satisfactory  response;  the  judge’s  
warning  was  designed  to  help  Swanson  avoid  sanctions.  She  must  understand  
that  further  litigation  of  this  kind  will  be  penalized  by  the  district  court  under  
Fed.  R.  Civ.  P.  11  and  by  this  court  under  Fed.  R.  App.  P.  38.  
  
                                                                                          AFFIRMED